— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunkin, J.), rendered March 5, 1984, convicting him of robbery in the first degree (four counts) and unlawful imprisonment in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*652This court has previously considered and rejected some of the issues now raised by the defendant on the appeal of his codefendant Anthony Finley, with whom he was jointly tried (see, People v Finley, 145 AD2d 434). None of the contentions raised by the defendant requires a different result.
We have examined the additional contentions advanced by the defendant on his appeal and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Lawrence, Hooper and Sullivan, JJ., concur.